DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below:
Homma (2016/0034263) is a general background reference covering an information processing apparatus comprising a means for a user to easily and at low-cost download a program for function extension from an external server and install the program.
Ananthesh (2013/0148150) is a general background reference covering an image forming device to process a job by receiving set-up entries stored to other image forming devices, and a job processing method of the image forming device.
Park (2013/0139075) discloses an image forming device includes a storage unit having a plurality of platforms, a UI processing unit configuring an integrated UI which displays applications executable in each platform, a display unit displaying the integrated UI and if an application is selected from the integrated UI, a control unit executing the selected application using a platform corresponding to the selected application. Therefore, a user may execute an application conveniently, which is pertinent to (related to) features(s) in claim(s) 1, 3, 4, 6, 7, 10, 11, 13 and 15 as further disclosed on the body of the rejection below.  
Akiyoshi (2008/0271060) discloses an image forming device which is capable of executing an application program, a plurality of interface providing units are arranged each providing the application program with an interface which enables the application program to use a function of the image forming device. A selecting unit selects at least one of the plurality of interface providing units as an object of use for the application program based on a result of comparison of information stored in a storage device and indicating an execution environment of each of the plurality of interface providing units with information stored in the storage device and indicating an execution environment of the image forming device, which is pertinent to (related to) features(s) in claim(s) 1, 3, 4, 6, 7, 10, 11, 13 and 15, as further disclosed on the body of the rejection below. 
Drawings
The drawing(s) filed on 07/13/2020 are accepted by the Examiner.
Status of Claims
Claims 1-15 are pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 7, 10, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0271060 A1 “Akiyoshi” in view of US 2013/0139075 A1 “Park”. It is noted that Akiyoshi and Park was cited in the Extended European Search Report and provided by Applicant in the 07/13/2020 Information Disclosure Statement (IDS).
With respect to claim 1, Akiyoshi discloses an image forming device (Fig. 1 – see at least element 10 image forming device) comprising: 
a communication device (Para [0034]; Fig. 1 – element 109 network interface) to communicate with an app server (Para [0119]; Fig. 14 – wherein an external computer (or external server) which is connected to the image forming device 10 via a network); 
a processor (Fig. 1 – element 102, CPU); 
a memory (Fig. 1 – element 103, RAM) storing instructions executable by the processor (Para [0032]; wherein the RAM (random access memory) 103 is used as a memory region for loading a program, or a work area of the loaded program, etc. The CPU (central processing unit) 102 processes the program loaded on the RAM 103 to realize the function); and 
a user interface device (Fig. 1 – element 110 operation panel) to receive a user input (Para  [0035]; wherein the operation panel 110 is the hardware which is provided with a set of buttons, a liquid crystal panel, etc., which is adapted for receiving the inputs from the user and for providing operational information to the user) and to display information related to the image forming device (Para [0063]; wherein the connection manager 13 compares the use function information concerning the major class (including the functions indicated by the major class, the functions indicated by the middle class belonging to the major class, and the functions indicated by the minor class belonging to the major class) with the provision function information of the respective service modules 12 (matching), and searches any service modules 12 which include the provision function information meeting the use function information concerning the major class (namely, the service modules 12 can provide all the functions belonging to the major class) (S103)), 
wherein the processor executes the instructions (Para [0032]; wherein the CPU (central processing unit) 102 processes the program loaded on the RAM 103 to realize the function) to: 
request the app server for a list of apps usable by the image forming device supporting multiple platforms, and receive the list from the app server (Para [0066]; Fig. 7 – wherein when there are a plurality of searched results at the determination of step S104, the connection manager 13 compares the current execution environment (the available memory space, the information indicating the CPU performance) with the execution condition information of each of the searched service modules 12 (the available memory space, the information indicating the CPU performance), and selects a service module 12 which is most suitable for the current execution environment among the searched service modules 12 (S106)). 
However, Akiyoshi fails to explicitly disclose wherein the processor executes the instructions to: determine a first app to be controlled by the image forming device in the list; obtain information of a second app that provides a same or similar service as a service provided by the first app based on information of the first app, and is supported by a second platform different from a first platform supporting the first app; and perform 
Park, working in the same field of endeavor, recognizes this problem and teaches determine a first app to be controlled by the image forming device in the list (Para [0075]; Fig. 6 – see at least step S610; wherein in operation S610, a main platform of an image forming device may check application information on applications provided by other platforms. The application information may include a list of applications, the button images or icon images of the applications, button captions or icon captions of the applications, or unique information, for example, which needs to be transferred in response to the receipt of a user's request for the execution of an application); 
obtain information of a second app that provides a same or similar service as a service provided by the first app based on information of the first app, and is supported by a second platform different from a first platform supporting the first app (Fig. 3 and Fig. 4 - wherein the UI processing unit configures the integrated UI using a main platform among the plurality of platforms and provides the integrated UI with icons for applications executable in each platform according to application information of a sub-platform among the plurality of platforms; see at least claim 2 and Fig. 3 and Fig. 4); and 
perform an operation to control a state of the second app on the second platform based on an operation to control a state of the first app on the first platform (Para [0081 and 0082]; wherein in operation S640, if the application information includes an image having an image format not supported by the main platform, the main platform determines whether it can perform the conversion of the image. For example, the main platform may determine whether it has an image conversion module. If the main platform does not have an image conversion module, the main platform may request a sub-platform equipped with an image conversion module to convert the image and provide the converted image. In operation S650, if the main platform is determined to be able to convert the image in operation S640, the main platform converts the format of the image, and arranges the converted image in the integrated UI layout. In this manner, in operation S670, an integrated UI may be generated).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Akiyoshi to determine a first app to be controlled by the image forming device in the list; obtain information of a second app that provides a same or similar service as a service provided by the first app based on information of the first app, and is supported by a second platform different from a first platform supporting the first app; and perform an operation to control a state of the second app on the second platform based on an operation to control a state of the first app on the first platform as taught by Park since doing so would have predictably and advantageously allows a user can easily select a desired application using an integrated UI, resulting in an immediate conversion of platforms and an increase in convenience (see at least Park, Para [0028]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 3, which claim 1 is incorporated, Akiyoshi fails to explicitly disclose control the second app to be in a second state corresponding to a first state on 
Park, working in the same field of endeavor, recognizes this problem and teaches control the second app to be in a second state corresponding to a first state on the second platform when the processor cannot control the first app to be in the first state to be controlled on the first platform (Para [0081] wherein in operation S640, if the application information includes an image having an image format not supported by the main platform, the main platform determines whether it can perform the conversion of the image. For example, the main platform may determine whether it has an image conversion module. If the main platform does not have an image conversion module, the main platform may request a sub-platform equipped with an image conversion module to convert the image and provide the converted image).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Akiyoshi to control the second app to be in a second state corresponding to a first state on the second platform when the processor cannot control the first app to be in the first state to be controlled on the first platform as taught by Park since doing so would have predictably and advantageously allows a user can easily select a desired application using an integrated UI, resulting in an immediate conversion of platforms and an increase in convenience (see at least Park, Para [0028]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 4, which claim 1 is incorporated, Akiyoshi fails to explicitly  discloses wherein the information of the first app comprises at least one of information of the service provided by the first app, information of the first platform supporting the first app, information about the state of the first app on the first platform, or information about a degree of relevance between similar apps providing the same or similar service as the service provided by the first app and the first app.
Park, working in the same field of endeavor, recognizes this problem and teaches wherein the information of the first app comprises at least one of information of the service provided by the first app, information of the first platform supporting the first app, information about the state of the first app on the first platform, or information about a degree of relevance between similar apps providing the same or similar service as the service provided by the first app and the first app (Para [0055]; Fig. 2 - wherein the application information includes the names and icon images of applications and a list of the applications. The integrated UI 40 may maintain the same UI layout and the same shapes of icons as a main platform, for example, the platform corresponding to the UI 20, and display icons for applications displayed in the UI 30, with reference to application information of each platform).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Akiyoshi to apply wherein the information of the first app comprises at least one of information of the service provided by the first app, information of the first platform supporting the first app, information about the state of the first app on the first platform, or information about a degree of relevance between similar apps providing the (see at least Park, Para [0028]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 6, which claim 1 is incorporated, Akiyoshi discloses wherein the processor further executes the instructions to: transmit, to the app server, information of the multiple platforms supported by the image forming device (Para [0121]; wherein when the use function information from the application module 14 is received at the connection manager 13 (S301), the connection manager 13 transmits to the external server 20 the device information relevant to the hardware resources (CPU, memory, etc.) of the image forming device 10, required for the service module selection process, and the information relevant to the current execution environment of the image forming device 10, including the available memory space, the service IDs of the already loaded service modules 12, etc. (S302)); and receive the list comprising the information of the apps supported by the multiple platforms from the app server (Para [0126] and Fig. 14; wherein the external server 20 transmits to the connection manager 13 the substance of the new service modules 12 selected as the objects of use (S306). Then, the connection manager 13 installs the received new service modules 12 into the image forming device 10 and stores them in the HDD 105).
With respect to claim 7, which claim 1 is incorporated, Akiyoshi fails to explicitly disclose display the list comprising the information of apps supported by the multiple platforms; and receive an input to select the first app to be controlled by the image forming device in the list.
Park, working in the same field of endeavor, recognizes this problem and teaches display the list comprising the information of apps supported by the multiple platforms (Para [0071]; and Fig. 5 – wherein an image forming device may configure an integrated UI using application information of a plurality of previously-installed platforms. Information on the integrated UI is stored. In operation S520, the image forming device displays the stored integrated UI); and receive an input to select the first app to be controlled by the image forming device in the list (Para [0073]; Fig. 5 – wherein In operation S530, a user may select a desired application from the integrated UI. In operation S540, the image forming device performs the selected application by using a platform that supports the selected application).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Akiyoshi to display the list comprising the information of apps supported by the multiple platforms; and receive an input to select the first app to be controlled by the image forming device in the list as taught by Park since doing so would have predictably and advantageously allows a user can easily select a desired application using an integrated UI, resulting in an immediate conversion of platforms and an increase in convenience (see at least Park, Para [0028]).  

With respect to claim 10, which claim 1 is incorporated, Akiyoshi fails to explicitly disclose wherein the processor further executes the instructions to at least one of: install or update the second app on the second platform when the first app is installed or updated on the first platform; remove the second app from the second platform when the first app is installed or updated on the first platform; install or update the second app on the second platform when the first app is removed from the first platform; or remove the second app from the second platform when the first app is removed from the first platform.
Park, working in the same field of endeavor, recognizes this problem and teaches wherein the processor further executes the instructions to at least one of: install or update the second app on the second platform when the first app is installed or updated on the first platform; remove the second app from the second platform when the first app is installed or updated on the first platform; install or update the second app on the second platform when the first app is removed from the first platform; or remove the second app from the second platform when the first app is removed from the first platform (Para [0052 and 0072]; wherein if the platforms stored in the storage unit 110 change, the control unit 120 may control the UI processing unit 130 to update the integrated UI according to changes in the state of the platforms. Accordingly, the integrated UI may be updated to reflect an up-to-date state of the platforms […] the image forming device 100 may update the integrated UI if there is any change in the platforms or the applications provided by the platforms {note: the claim requires executes the instructions to at least one of:}).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Akiyoshi to apply wherein the processor further executes the instructions to at least one of: install or update the second app on the second platform when the first app is installed or updated on the first platform; remove the second app from the second platform when the first app is installed or updated on the first platform; install or update the second app on the second platform when the first app is removed from the first platform; or remove the second app from the second platform when the first app is removed from the first platform as taught by Park since doing so would have predictably and advantageously allows a user can easily select a desired application using an integrated UI, resulting in an immediate conversion of platforms and an increase in convenience (see at least Park, Para [0028]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claims 11 and 13, (drawn to a method) the proposed combination of Akiyoshi in view of Park, explained in the rejection of device claims 1 and 3 renders obvious the steps of the device of claims 11 and 13, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claims 1 and 3 are equally applicable to claims 11 and 13.
With respect to claim 15, (drawn to a computer-readable program) the proposed combination of Akiyoshi in view of Park, explained in the rejection of device claim 1 renders obvious the steps of the computer-readable program of claim 15, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 15. Further Akiyoshi disclose a non-transitory computer-readable storage medium having recorded thereon instructions executable by a processor (Para [0032]; wherein the controller 101 includes a CPU 102, a RAM 103, a ROM 104, and a HDD 105. In the ROM (read-only memory) 104, various kinds of programs and data used by the programs are stored. The RAM (random access memory) 103 is used as a memory region for loading a program, or a work area of the loaded program, etc. The CPU (central processing unit) 102 processes the program loaded on the RAM 103 to realize the function)).
Allowable Subject Matter
Claims 2, 5, 8, 9, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 2, 5, 8, 9, 12 and 14 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 2, when considering claim 2 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 

control the second app to be in a third state opposite to the first state on the second platform while controlling the first app to be in the first state to be controlled on the first platform.”
In regard to claim 5, when considering claim 5 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] control the state of the first app on the first platform by receiving a first input to control the state of the first app on the first platform; display an execution screen for setting the state of the second app on the second platform based on the first input; and 
control the state of the second app on the second platform by receiving a second input to control the state of the second app on the second platform through the execution screen.”
In regard to claim 8, when considering claim 8 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] determine whether there are similar apps that provide a service that is the same or similar to that provided by the first app in the list based on the information of the first app, and are supported by a platform different from the first platform; and 
when it is determined, as a result of the determination, that there are similar apps providing services that are the same as or similar to the service provided by the first app, group the apps in the list based on a degree of relevance between the similar apps and the first app, and display a result of the grouping through the user interface device.”
In regard to claim 9, when considering claim 9 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“The image forming device of claim 8, wherein the processor further executes the instructions to, through the user interface device: display information of the similar apps in an order of a degree of relevance to the service provided by the first app among the services provided by the respective similar apps; and display information of a platform supported by each of the similar apps and state information about whether each of the similar apps is installed on the platform.”
In regard to claim 12, claim 12 depend from claim 11 (a method claim), recite essentially the same novel and unobvious subject matter as claim 2 and therefore prior art of record fails to teach or render obvious, alone or in combination, claim 12.
In regard to claim 14, claim 14 depend from claim 11 (a method claim), recite essentially the same novel and unobvious subject matter as claim 8 and therefore prior art of record fails to teach or render obvious, alone or in combination, claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al. (2010/0037104) teaches a method to control an application installed on an image forming apparatus includes checking current status information of the image forming apparatus, comparing the checked current status information with executability information to execute a pre-stored application, and if the application is executable as a result of the comparing, 
Minato (2005/0231760) teaches an information processing apparatus accepts operating instruction only from a user who has logged into the information processing apparatus, and is assigned with a screen of the information processing apparatus. The information processing apparatus includes a login processing unit configured to allow a first user to login and be assigned with the screen and to allow a second user, after the first user, to login and be assigned with the screen by reassigning the screen from the first user to the second user while maintaining a login status of the first user. 
Kawai (2014/0215499) teaches an image forming apparatus that realizes one or more functions based on a device by using an installed application includes a plurality of devices, a controller, a set of APIs, and an application platform. The plurality of devices includes a printing device. The controller executes a plurality of actual processes that control the plurality of devices. The set of APIs call the plurality of actual processes. The application platform provides each API from the set of APIs to the application. The controller further includes a support determination unit that determines, for an API from the set of APIs, whether the API is supported by the image forming apparatus based on the information for support determination of the API.
Seo et al. (2014/0123240) teaches a system and a service providing apparatus, by which the number of permission procedures performed by a user in order to use a service can be reduced.
Numata (2010/0134832) teaches an image forming apparatus configured to allow a plurality of installed applications to be executed includes a storage unit configured to include a storage area storing information about the plurality of applications, and a registration unit configured to receive the application information about the application from an external apparatus without involving the application and to register the received application information into the storage area, wherein the application information includes identification information for identifying the application and usage information to be used by the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672